Case 1:19-cv-00715-LO-IDD Document 38 Filed 07/08/19 Page 1 of 2 PageID# 563




                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


JUUL LABS, INC.,

                        Plaintiff,


v.                                                      Civil Action No. 1:19-cv-00715-LO-IDD


THE UNINCORPORATED ASSOCIATIONS
IDENTIFIED IN SCHEDULE A,

                        Defendants.



            DECLARATION OF MONICA RIVA TALLEY IN SUPPORT OF
     PLAINTIFF’S MOTION TO EXTEND THE TEMPORARY RESTRAINING ORDER

I, Monica Riva Talley, hereby declare as follows:

        1.      I am an attorney with the law firm Sterne Kessler Goldstein & Fox PLLC, counsel

for Plaintiff Juul Labs, Inc. (“Plaintiff”).

        2.      I am a member in good standing of the Bar of the Virginia. My Virginia State Bar

number is 41840.

        3.      I submit this Declaration in support of Plaintiff’s Motion to Extend the Temporary

Restraining Order and make this Declaration based on my personal knowledge.

        4.      Since receiving the Temporary Restraining Order, Plaintiff has been working

diligently to ensure compliance with its terms by PayPal.

        5.      On June 13, 2019, PayPal complied with the TRO, and froze the PayPal accounts

associated with the Defendants.
Case 1:19-cv-00715-LO-IDD Document 38 Filed 07/08/19 Page 2 of 2 PageID# 564




       6.      Since June 13, 2019, Plaintiff has been diligently working to find the physical

locations of the Defendants using the information provided by PayPal, as well as the shipping

information provided by Defendants.

       7.      Using the information provided by PayPal, we learned that a number of the

Defendants are Chinese and appear to reside and conduct business in China. This discovery has

caused some additional delays in locating valid addresses for the Defendants in this case.

       8.      If we are unable to obtain valid United States addresses for the Chinese

Defendants, effectuating service on these Defendants by email may be our only viable option for

contacting the Defendants and providing them with adequate notice.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.


Date: July 8, 2019                           Respectfully submitted,

                                              /s/ Monica Riva Talley
                                             Monica Riva Talley

                                             Attorney for Plaintiff




                                                2
